Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020 and 03/25/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, 9, 10, 15-22, 27, 28 and 31, drawn to a composition comprising:(a) a target specific nuclease, wherein a target comprises a double-stranded DNA (dsDNA); and (b) a double strand break (DSB)-end blunting enzyme, classified in C12N 9/22.
II.	Claim 40, drawn to a method of inserting or deleting one or more single base pairs in a double-stranded DNA (dsDNA), the method comprising:
(a) cleaving the dsDNA at a target site with a target specific nuclease composition, wherein the cleavage results in overhangs on both dsDNA ends; 
(b) inserting a nucleotide complementary to the overhanging nucleotide on both of the dsDNA ends using a double strand break (DSB)-end blunting enzyme, or removing the overhanging nucleotide on both of the dsDNA ends using the DSB-end blunting enzyme; and 
(c) ligating the dsDNA ends together, thereby inserting or deleting a single base pair in the dsDNA, optionally wherein the nuclease composition further comprises a single guide RNA (gRNA) comprising a nucleic acid sequence at least 75% identical to the nucleic acid sequence of SEQ ID NOs: 54-64, optionally wherein the nuclease is an altered scissile variant. optionally wherein the nuclease comprises an amino acid sequence at least 85% identical to an amino acid sequence selected from the group consisting of SEQ ID NOs: 95-106, optionally wherein the amino acid sequence specifically binds to a protospacer-adjacent motif (PAM), optionally wherein the DSB-end blunting enzyme is a polymerase, optionally wherein the DSB-end blunting enzyme is a single-strand DNA specific nuclease, optionally wherein the DSB-end blunting enzyme is covalently bound to the target specific nuclease by a linker, optionally wherein the dsDNA is in a cell, and optionally wherein the composition further comprises an inhibitor of the microhomology-mediated end joining (MMEJ) pathway., classified in C12N 15/102. 
Claims 71, drawn to a method of treating a disease caused by a frameshift mutation in a dsDNA in a subject comprising: administering to the subject a therapeutically effective amount of a composition comprising: 
(a) a target specific nuclease, wherein a target comprises a double stranded DNA (dsDNA); and 
(b) a double strand break (DSB)-end blunting enzyme, 
wherein at least one base pair in the dsDNA is inserted or deleted within the frameshift mutation and optionally wherein the composition further comprises a guide RNA (gRNA), classified in C12N 2310/20.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of Invention I can be used in a materially different process of using that product, i.e., in a method of modifying a polynucleotide substrate in vitro.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of Invention I can be used in a materially different process of using that product, i.e., in a method of treating a frameshift mutation in a subject in vivo.
.
Inventions II and III are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have distinct active steps, i.e., Invention II requires the use of DNA ligase to perform step (c) in vitro, while on the other hand, such step is not required to perform the process of Invention III in vivo.  Therefore, the Inventions II and III as claimed are not capable of use together or have a materially different design, mode of operation, function, or effect; and they do not overlap in scope, i.e., are mutually exclusive.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Telephonic Election
The Attorney of record, Laura Labeots, elected Group I, Claims 1-6, 9, 10, 15-22, 27, 28 and 31, without traverse during a telephone interview on 08/03/2022.
Claims 40 and 71 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.

Rejoinder
Claims 1, 2, 5, 6, 9, 10, 15-22, 27 and 28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 71, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Inventions I and III as shown above is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Laura Labeots 08/08/2022.  Claims 1-6, 10, 15-22, 28 and 71 are allowed.

Claim 1. (Currently Amended)	A composition comprising:
(a) a target specific nuclease, wherein a target comprises a double-stranded DNA (dsDNA); and
(b) a double strand break (DSB)-end blunting enzyme-; 
wherein the target specific nuclease is selected from the group consisting of Cas12a, LbCas12a, FnCas12a, AsCas12a, Cas9, SpCas9, SaCas9, LZ3Cas9, Cascφ, and the double combinations of Cas9 nickase, zinc finger nuclease (ZFN), and TAL Effector Nuclease (TALEN),
wherein the composition further comprises an inhibitor of the microhomology-mediated end joining (MMEJ) pathway, and
wherein the MMEJ pathway inhibitor is a CtIP inhibitor selected from KLHL15 and PIN1.
	
	Claim 4. (Currently Amended)	The composition of claim 3, wherein the sgRNA comprises a nucleic acid sequence that is at least 75% identical to a nucleic acid sequence transcribed from a nucleic acid sequence selected from the group consisting of SEQ ID NOS 54-64.
 
Claims 9, 27, 31 and 40. (Canceled)  

A clean copy of claim 28 is shown below:
Claim 28.	The composition of claim 1, further comprising an inhibitor of the MMEJ pathway, wherein the MMEJ pathway inhibitor is an MRN inhibitor selected from E1b55K and E4orf6.

Claim 71. (Currently Amended) 	A method of treating a disease caused by a frameshift mutation in a dsDNA in a subject comprising: 
administering to the subject a therapeutically effective amount of the composition of claim 1
wherein at least one base pair in the dsDNA is inserted or deleted within the frameshift mutation and optionally wherein the composition further comprises a guide RNA (gRNA).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Chu et al. (Increasing the efficiency of homology-directed repair for CRISPR-Cas9-induced precise gene editing in mammalian cells, Nature Biotechnology, Volume 33, NUMBER 5, pages 543-548, published 03/24/2015) teach a composition comprising Cas9 system in addition to E1B55K and E4orf6, which increases homology-directed repair (HDR) compared to NHEJ pathway (see abstract), the Examiner has found no teaching or suggestion in the prior art directed to a composition comprising: (a) a target specific nuclease, wherein a target comprises a double-stranded DNA (dsDNA); and (b) a double strand break (DSB)-end blunting enzyme; wherein the target specific nuclease is selected from the group consisting of Cas12a, LbCas12a, FnCas12a, AsCas12a, Cas9, SpCas9, SaCas9, LZ3Cas9, Cascφ, and the double combinations of Cas9 nickase, zinc finger nuclease (ZFN), and TAL Effector Nuclease (TALEN), wherein the composition further comprises an inhibitor of the microhomology-mediated end joining (MMEJ) pathway, and wherein the MMEJ pathway inhibitor is a CtIP inhibitor selected from KLHL15 and PIN1 (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656